EXHIBIT 10.1
 
 
OPTION TERMINATION AGREEMENT
 
This Option Termination Agreement (this “Agreement”) is entered into as of this
September 29, 2006, by and among PRG-Schultz USA, Inc., (the “Company”),
PRG-Schultz International, Inc. (“PRGX”) and James B. McCurry (“Optionholder”).


The parties agree as follows:


1. Termination of Options and Option Agreements. Effective as of September 29,
2006, the following shall terminate and cease to have any further force or
effect:


(a) that certain stock option agreement (the “Option Agreement”) granted
pursuant to Section 4(c) of the Employment Agreement (the “Employment
Agreement”) entered into on July 20, 2005 effective July 25, 2005, by and among
the parties hereto;


(b) each of the options to purchase shares of the Company (the “Options”)
granted thereunder; and


(c) the respective rights and obligations of the parties hereto under the Stock
Incentive Plan of PRGX (the “Plan”) with respect to the Options.


Each of the parties hereto is hereby released and discharged from any and all
obligations and liabilities under the Options and the Option Agreement, as well
as (insofar as they relate to the Options) the Employment Agreement and the
Plan.


2. Release. The Optionholder hereby releases, remises, acquits and discharges
PRGX and the Company, its successors and assigns from any and all claims, known
or unknown, and however denominated, which he, his successors or assigns has or
may have against any such releasees, and any and all liability such releasees
may have to the Optionholder, in each case arising from or relating to the
Options or the Option Agreement. This release is for any relief, no matter how
denominated, including but not limited to injunctive relief, compensatory
damages, punitive damages or rescissory damages. The Optionholder further agrees
that he will not file or permit to be filed on his behalf any such claim.
Notwithstanding the foregoing, this release shall not apply to any claims the
Optionholder may have arising from or relating to his employment or any other
options or awards granted pursuant to the Plan.


3. Miscellaneous. This Agreement and the rights and obligations of the parties
hereunder shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Georgia without giving effect to its principles
or rules of conflict of laws to the extent such principles or rules are not
mandatorily applicable by statute and would require or permit the application of
the laws of another jurisdiction. This Agreement and the rights and obligations
set forth herein shall inure to the benefit of, and be binding upon, the parties
hereto, and each of their respective successors, heirs, and assigns. This
Agreement constitutes the entire understanding of the parties with respect to
the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters. This Agreement
may not be amended orally, but only by a writing duly executed by the parties
hereto. This Agreement may be executed in counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.


IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, all as of
September 29, 2006.



 
PRG-SCHULTZ INTERNATIONAL, INC.
 
PRG-SCHULTZ USA, INC.
         
By:   /s/ Victor A. Allums
 
         Name:  Victor A. Allums
 
         Title:  Senior Vice President, Secretary and General Counsel
 
 
 
 
JAMES B. McCURRY
         
/s/ James B. McCurry
 
Name:  James B. McCurry





1

